Per Curiam.

The question presented is whether the notice of cancellation directed by the Ohio Eeciproeity Board to the West Virginia Eeciproeity Board, above quoted, effected a cancellation of the 1947 reciprocity agreement.
It is the contention of appellant that the quoted statement that the agreement would be cancelled 30 days from the date of the letter unless West Virginia concurred in the proposed amendment amounted to mere words of negotiation and could not be construed as a notice of termination, and that the 1947 agreement remained in full force and effect until the new agreement was entered into on October 23,1955.
This court does not agree with that contention. By the terms of the reciprocity agreement, the Eeciproeity Board had the right to cancel the agreement, and the written notice of cancellation of August 9, 1955, directed by the Ohio board to the West Virginia board effected a cancellation of the 1947 agreement on the extended effective date of September 24,1955.
The temporary restraining order of the Common Pleas Court of Franklin County, which was later dissolved, did not affect the notice of cancellation of August 9,1955.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.